Citation Nr: 0902356	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  05-10 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for chronic lateral 
instability of the right ankle, currently evaluated as 10 
percent disabling.

2.  Entitlement to compensable evaluation for deviated nasal 
septum towards left, status post surgery.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1984 to May 1988.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in August 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The August 2005 RO rating decision granted the veteran's 
claim of entitlement to an increased evaluation to 10 percent 
disabling for the veteran's right ankle effective January 13, 
2004.  The veteran filed a notice of disagreement to the 
assignment of the effective date in September 2004.  In 
September 2005, the RO issued a statement of the case 
addressing the issue of entitlement to an effective date 
earlier than January 13, 2004 for the veteran's right ankle.  
The record does not contain a substantive appeal as to the 
issue of an earlier effective date for the 10 percent 
evaluation of the right ankle.  Thus, the earlier effective 
date issue is not in appellate status and will be addressed 
no further herein.  See Archbold v. Brown, 9 Vet. App. 124, 
130 (1996) (pursuant to 38 U.S.C.A. § 7105(a), the filing of 
a notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a SOC is issued by VA).

The Board notes that the veteran's representative included 
the issue of the earlier effective date in its in informal 
hearing presentation dated in December 2008.  It appears that 
the representative believes that the issue of an earlier 
effective date of the right ankle is still on appeal.  
However, even if the informal hearing brief was intended as a 
substantive appeal, it was not filed at the agency of 
original jurisdiction.  See  38 U.S.C.A. § 7105 (b).


FINDINGS OF FACT

1. The competent evidence of record shows that the veteran 
service-connected chronic lateral instability of the right 
ankle is manifest by marked limited motion.
        
2.  The competent evidence of record shows that the veteran's 
service-connected deviated nasal septum is manifested by 
constricted airflow through the left nostril of 50 percent 
and normal airflow through the right nostril of 100 percent. 


CONCLUSIONS OF LAW

1.  The schedular criteria for a 20 percent disability rating 
for chronic lateral instability of the right ankle have been 
met for the entire period of the appeal.  38 U.S.C.A. § 1154 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic 
Code 5271 (2008).

2.  The criteria for a compensable disability rating for 
deviated nasal septum towards left, status post surgery have 
not been met or approximated.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.97, Diagnostic Code 5262 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).   Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores at 43-44. 

In this case, the veteran was provided some of the pertinent 
information in the June 2004 VCAA notice.  A higher rating 
under the diagnostic code for which the veteran was initially 
service connected for the right ankle will be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability.  The letter notified the veteran that he 
may submit evidence that his right ankle and deviated septum 
has increased in severity and that the evidence may be from 
medical or treatment reports and statements from individuals 
with personal knowledge in what manner the disability had 
become worse.  It informed the veteran of his and VA's 
respective duties for obtaining evidence.  The VCAA letter 
requested the veteran to provide any evidence in his 
possession and he was informed that it was ultimately his 
responsibility to ensure that VA received any evidence not in 
the possession of the Federal government.  

However, the June 2004 letter did not specifically inform the 
veteran of the criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the veteran 
demonstrating a noticeable worsening or increase in severity 
of the disability and that he should provide evidence 
demonstrating the effect the worsening of his service-
connected disability has on his employment and daily life.  
The specific rating criteria for evaluating a deviated nasal 
septum and how (based on what symptomatology) each rating 
percentage is assigned were provided to the veteran in the 
February 2005 statement of the case.  In addition, the 
veteran was provided a VA examination that sought the 
information required to determine whether the veteran met the 
criteria for a higher rating.  Although the veteran was not 
sent an independent letter providing notice of this 
information, the records indicate that no prejudice resulted.  
The veteran was able to participate effectively in the 
appeals process and the veteran had ample time to submit 
additional evidence.  Furthermore, the veteran is represented 
by a veteran service organization, which demonstrated actual 
knowledge of the information necessary to substantiate the 
veteran's claim in a statement dated in August 2005 noting 
that the veteran had asserted that he has severe breathing 
problems from the left nostril with a 90 percent closure.  

A review of the record on appeal shows that the veteran has 
made submissions indicating that he had actual knowledge of 
the need to submit evidence showing the effect that the 
worsening of his right ankle and deviated septum had on his 
employment and daily life.  In the veteran's substantive 
appeal dated in March 2005, the veteran asserted that he has 
severe breathing difficulty from the left nostril and 
regularly uses a nose spray to aid in breathing and sleeping.  
In addition, his sense of smell has been affected since the 
VA cauterized his nose to prevent nosebleeds.  The veteran 
also noted in his substantive appeal that daily use of his 
ankle is limited and he has difficulty climbing and walking 
on uneven surfaces or running.  In the July 2004 VA joint 
examination, the veteran reported that he cannot stand for a 
long period of time and his occupation is somewhat limited 
due to recurrent pain.  Accordingly, the Board concludes that 
the record on appeal shows that the appellant had actual 
knowledge of the need to submit medical or lay evidence 
demonstrating the affect that the worsening or increase of 
his right ankle and deviated septum had on his employment or 
daily life, that he actually submitted such evidence and 
therefore, the above VCAA notice error did not effect the 
essential fairness of the Board's decision.  See Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed.Cir.2007), Newhouse v. 
Nicholson, 497 F.3d 1298, 1301 (Fed.Cir.2007), Conway v. 
Principi, 353 F.3d 1369, 1375 (Fed. Cir. 2004), and Vazquez-
Flores, supra.

With regard to the duty to assist, the claims file contains 
service medical records, VA treatment records, and two VA 
examinations.  Additionally, the claims file contains the 
veteran's statements in support of his claim. The Board has 
carefully reviewed such statements and it concludes that he 
has not identified further available evidence not already of 
record.  There is no indication in the file that there are 
additional relevant records that have not yet been obtained.  
Based on the foregoing, the Board finds that all relevant 
facts have been developed properly and sufficiently in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim. 




II.  Merits of the Claims for an Increased Rating

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, 
the veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b).   

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Moreover, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Right Ankle

The veteran is currently assigned a 10 percent disability 
rating for his service-connected right ankle under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5271.  In order for the veteran to 
receive the next higher evaluation of 20 percent under 
Diagnostic Code 5271, the evidence must show that his right 
ankle disability is manifested by marked limitation of 
motion.    

Normal or full range of motion for the ankle is dorsiflexion 
(extension) from zero to 20 degrees and plantar flexion from 
zero to 45 degrees.  38 C.F.R. § 4.71, Plate II.

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or misaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
United States Court of Appeals for Veterans Claims has 
emphasized that when assigning a disability rating, it is 
necessary to consider functional loss due to flare-ups, 
fatigability, incoordination, and pain on motion.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

The medical evidence shows that the veteran complained of 
ankle discomfort in December 2002.  He reported that the pain 
had progressively become worse and described it as a constant 
dull ache with instability when walking.  X-rays showed no 
dislocation or fracture.  Examination of the veteran revealed 
discomfort to the inferior lateral malleolus and discomfort 
with dorsal flex against resistance, inversion, and eversion.  
The veteran was provided with an ankle brace.   Magnetic 
resonance imaging of the right ankle in April 2003 indicated 
a small amount of fluid in the tendon sheath of the peroneus 
tendons and posterior tibialis suggesting tenosynovitis.

A September 2003 VA treatment record showed that the veteran 
complained of instability of the right ankle that causes him 
to fall and evert the ankle.  He reported that he suffered 
from numerous ankle eversion sprains because of the 
instability over the years and he hears a snapping sound 
intermittently.  The physician noted that the veteran stood 
with the heel in slight valgus and he walked with the right 
foot externally rotated.  There was point tenderness at the 
anterior talofibular and calcaneofibular ligaments, which 
became worse with varus stress.  There was also point 
tenderness at the peroneal tendons.  The veteran had two 
positive anterior drawer tests with marked crepitance.  X-
rays of the right ankle revealed congruent ankle mortise with 
no evidence of a prior fracture and no evidence 
calcaneofibular impingement.  Magnetic resonance imaging of 
the right ankle revealed moderate inflammation of the 
peroneal tendons, lateral ankle ligaments were not 
appreciated, and deep and superficial deltoids were intact.

The veteran underwent a VA examination in July 2004.  The 
veteran reported that his right ankle ached with stiffness 
and sometimes the pain would reach 10 out of 10 in intensity.  
He stated that walking was affected by his ankle and he could 
not stand for a long time.  The veteran noted that his 
occupation was somewhat limited due to recurrent pain.  The 
examiner reported that the veteran's right foot was somewhat 
externally rotated.  Both ankles were at neutral position 
without any deformity or swelling.  The veteran could tip toe 
with complaints of pain.  Range of motion of the right ankle 
revealed extension to 10 degrees, flexion to 20 degrees, 
inversion to 35 degrees with complaint of pain in the lateral 
side and eversion to 5 degrees.  The examiner noted that 
power against resistance was strong and measured five out of 
five.  Anterior drawer test was positive.  X-rays of the 
right ankle showed wider separation on the lateral side of 
the tibiotalar ankle joint, no evidence of any significant 
calcification of the soft tissue or any body injuries.

The Board finds that an assignment of a higher disability to 
20 percent is warranted for chronic lateral instability of 
the right ankle.  The VA examination revealed that the range 
of motion of the right ankle was limited by at least 50 
percent of the normal range of motion for dorsiflexion and 
plantar flexion.  The examiner noted that the veteran tip 
toed with pain.  VA treatment records showed that the veteran 
had instability in the right ankle with positive anterior 
drawer tests and marked crepitance.  The VA orthopedic clinic 
provided him with an ankle brace.  Furthermore, the veteran 
consistently report pain in the right ankle and that 
repetitive use increased the pain.  Accordingly, the 
competent evidence of record shows that the veteran's right 
ankle disability more closely approximates a marked 
limitation of motion of the right ankle. 

The medical evidence, however, does not show that the veteran 
is entitled to an evaluation higher than 20 percent for his 
right ankle disability.  The medical evidence contains no 
findings of right ankle ankylosis.  Ankylosis is defined as 
immobility and consolidation of a joint due to disease, 
injury, or surgical procedure.  Lewis v. Derwinski, 3 Vet. 
App. 259 (1992).  A review of the medical records indicates 
that the veteran could perform range of motion testing of the 
disabled joints.  Such evidence establishes that ankylosis is 
not present and there is no other medical evidence that 
contains a finding of right ankle ankylosis.  Thus, the 
assignment of a higher disability evaluation for veteran's 
right ankle disability under Diagnostic Code 5270 (ankle 
ankylosis) is not warranted.  In addition, a 20 percent 
disability rating is the maximum allowed under Diagnostic 
Codes 5272 (ankylosis of the subastragalar or tarsal joint), 
Diagnostic Code 5273 (malunion of the os calcis or 
astragalus), and 5274 (history of astragalectomy).  
Accordingly, a higher disability rating is not available 
under any of those diagnostic codes.

The Board notes that a staged rating is not applicable in 
this case.  The Board considered the most severe 
manifestations of the right ankle disability, and a staged 
rating would not provide any benefit to the veteran.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

In exceptional cases where schedular ratings are found to be 
inadequate, the RO may refer a claim to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, for consideration of "an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1).  The governing norm 
in these exceptional cases is that a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  Id.

There has been no showing that the veteran's service-
connected right ankle disability has independently caused 
marked interference with employment, necessitated frequent 
periods of hospitalization, or otherwise rendered 
impracticable the regular schedular standards for rating such 
orthopedic disability.  The Board finds that the schedular 
rating criteria for rating the ankle contemplate the 
veteran's reported symptomatology.  Under these 
circumstances, and in the absence of factors suggestive of an 
unusual disability picture, further development in keeping 
with the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995); Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).

Deviated Nasal Septum

The veteran's deviated nasal septum is currently rated as 
noncompensable under 38 C.F.R. § 4.97, Diagnostic Code 6502.   
Diagnostic Code 6502 provides that a 10 percent evaluation 
will be assigned for traumatic deviation of the nasal septum 
with 50 percent obstruction of the nasal passage on both 
sides or complete obstruction on one side.

The veteran testified at a Decision Review Officer (DRO) 
hearing in January 2005 that when he sleeps at night certain 
positions disrupts the veteran breathing.  In addition, he 
reported that he gets nosebleeds about once a week.  The 
veteran used afrin everyday to help him breath.  In addition, 
the veteran's wife testified that he has problems breathing 
at night and sometimes it sounds like he is suffocating.   

Furthermore, the veteran's representative noted in the 
statement of accredited representative dated in August 2005 
that the veteran contends he has severe breathing difficulty 
from the left nostril with a 90 percent closure.  The Board 
notes that the veteran is competent to report severe 
breathing difficulties as lay persons can provide an account 
of his observable symptoms.  See Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  However, lay assertions regarding 
medical matters such as the specific diagnosis that his left 
nostril has restricted airflow to 90 percent have no 
probative value because lay persons are not competent to 
offer medical opinions that require special knowledge.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Accordingly, the lay evidence offered by the veteran is not 
competent medical evidence that the airflow in his nose is 
restricted to 90 percent.  

The veteran underwent a VA examination in July 2004 for his 
nose.  The veteran reported that he had constant mild to 
moderate breathing difficulty through the left nostril since 
he injured his nose during a motorcycle accident in service.  
At the time of the examination, he was not being treated by 
an Ear, Nose and Throat specialist.  The veteran stated that 
he did not have any purulent nasal discharge and no recent 
epistaxis.  The examiner noted that the veteran did not have 
any obvious deformities of the nose and there was no evidence 
of tenderness.  Airflow through the right nostril was 100 
percent and airflow through the left nostril was 50 percent.  
There was no congestion of nasal mucous and no bleeding or 
discharge.  X-rays of the nasal bone revealed no significant 
abnormality.  As the competent medical evidence of record 
shows that the veteran's airflow is constricted to 50 percent 
in one nostril, the veteran does not meet the requirements of 
a 10 percent disability rating under Diagnostic Code 6502. 

The Board has also considered whether a separate or higher 
rating is warranted under any other code.  38 C.F.R. § 4.97, 
Diagnostic Code 6504 provides that scars of the nose or loss 
of part of the nose may be assigned a 10 percent rating if 
there is loss of part of one ala, or other obvious 
disfigurement; or a 30 percent rating if the scarring or loss 
of part of the nose results in exposure of both nasal 
passages.  In this case, the evidence of record does not show 
external scarring, loss of part of the nose, or any 
disfigurement.  Therefore, there is no appropriate basis for 
rating the disability under Diagnostic Code 6504.  In 
addition, the Board has found no other schedular basis for 
assigning a separate rating or a compensable rating.  

The Board further notes that there is no evidence of record 
showing that the veteran's deviated nasal septum warrants a 
higher rating on an extraschedular basis.  38 C.F.R. § 
3.321(b).  The evidence also does not reflect that the 
veteran's deviated nasal septum has necessitated any frequent 
periods of hospitalization or caused marked interference with 
employment.  Thus, the record does not show an exceptional or 
unusual disability picture not contemplated by the regular 
schedular standards that would warrant the assignment of an 
extraschedular rating.  Since application of the regular 
schedular standards is not rendered impracticable in this 
case, referral of this matter to the Director of the 
Compensation and Pension Service for assignment of an 
extraschedular evaluation as outlined in 38 C.F.R. § 
3.321(b)(1) is not required. 

In conclusion, the benefit of the doubt is to be resolved in 
the claimant's favor in cases where there is an approximate 
balance of positive and negative evidence in regard to a 
material issue.  However, the Board finds that the 
preponderance of the evidence is against the claim and an 
assignment of an increased disability rating for deviated 
nasal septum towards left, status post surgery is not 
warranted.  38 C.F.R. § 3.102.


ORDER

1.  Entitlement to a disability rating of 20 percent for 
chronic lateral instability of the right ankle is granted.

2.  Entitlement to compensable evaluation for deviated nasal 
septum towards left, status post surgery is denied.




____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


